EXHIBIT Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Holding L.P. Announces Third Quarter Diluted Net Income of $0.73 per Unit; Declares a $0.60 per Unit Cash Distribution, which Excludes Insurance Recoveries of $0.13 per Unit New York, NY, October 22, 2008 – AllianceBernstein Holding L.P. (“AllianceBernstein Holding”) (NYSE: AB) and AllianceBernstein L.P. (“AllianceBernstein”) today reported financial and operating results for the quarter ended September 30, 2008. AllianceBernstein Holding (The Publicly Traded Partnership): · Diluted net income per Unit for the quarter ended September 30, 2008 was $0.73, a decrease of 39% from $1.20for the same period in 2007. · Distribution per Unit for the third quarter of 2008 will be $0.60, a decrease of 50% from $1.20 for the same period in 2007.The distribution is payable on November 13, 2008 to holders of record of AllianceBernstein Holding Units at the close of business on November 3, During the third quarter of 2008, AllianceBernsteinrecorded approximately $35.3 million in insurance recoveries relating to payments made for a class action claims processing error.A reserve of $56.0 million was established in the fourth quarter of 2006 for this error.AllianceBernstein Holding’s fourth quarter 2006 cash distribution was based on net income before this charge.Accordingly, these recoveries were not included in the per Unit cash distribution for the current quarter. AllianceBernstein (The Operating Partnership): · Assets Under Management (AUM) at September 30, 2008 were $590 billion, a 28% decrease from a year ago, due to net outflows and substantial market depreciation. · Net outflows for the three months ended September 30, 2008 were $14.8 billion, consisting of Retail net outflows of $9.1 billion, Institutional Investments net outflows of $5.2 billion and Private Client net outflows of $0.5 billion. · Net outflows for the twelve months ended September 30, 2008 were $12.5 billion, consisting of Retail net outflows of $17.4 billion, Institutional Investments net inflows of $4.7 billion and Private Client net inflows of $0.2 billion. “In the third quarter of 2008, exceptionally turbulent capital market conditions led to sharply negative absolute investment returns in most of our investment services.
